Title: To George Washington from Joseph Jones, 14 May 1786
From: Jones, Joseph
To: Washington, George



Dr Sr
Richmond 14th may 1786.

Apprehending from the conversation that passed between us at the Bowling-green you might think as well as others a meeting of the assembly necessary to take into consideration the late proceeding of Congress respecting the System of revenue of the 18th of April 1783—I beg leave to trouble you with a more accurate account of that business than I was then able to give you, tho’ I think I then told you we had complied with the system as to the impost, but had departed from it with respect to the other branch of the revenue—but doubted whether if all the States had granted the impost Congress could execute that part without the other—I think also I said we had no official communication on the subject when I left Richmond, and that I conceived if Congress thought an earlier, than the usual, meeting of our assembly necessary, it shod have been desired. I find our act grants the impost fully, and goes to that subject only, and that the other was taken into the revenue law. after geting to Town and attending the Board on monday the 1st May I found the Govr had received a letter from our Delegates on the subject dated the 16th last month, from which I transcribe the following extract for your information “The representation of the 15th of Febry last upon the system of revenue of the 18th of april 1783 Has operated very successfully—N. york and Georgia are now the only States whose accession to the impost part of the system we have not received authentic information of, and the accession of the latter we have such information of, as leaves no doubt an authentic act will shortly come to hand—N. york has passed an act effecting a compliance but clogged with conditions and provisions which render it inadmissible—Your Excellency will observe that Virginia having in her act granted only the impost part of the System she stands of course in the representation of the 15th of Febry amongst ⟨those⟩ States who have not fully

complied—We think it not amiss to inform you that most of the States, who have in any degree complied, have left out the supplementary funds. It will be to no usefull purpose for Virga to take the subject under consideration at an earlier period than the fall Session—whenever all the States have so formed their acts as to embrace the impost alone, that part of the System may go into effect, so far the act of Virginia is already competent to its operation, and it is not probable that her accession to the other part will become necessary before the fall.” Add to these observations what, if my memory does not deceive me, is a fact that the act of Pennsylvania cannot operate untill all the States adopt the whole of the system of 83, and you will be satisfied an earlier meeting of the assembly for the purpose of taking into consideration the business, is unnecessary. A ⟨wish to explain⟩ in this matter to you and through you to any other whose observations may lead to the subject, will I hope be to you a sufficient apology for troubling you with this letter—with respectfull compliments to Mrs Washington I am Dr Sr yr aff. hum. sevt

Jos. Jones

